Case 7:13-cr-00880-CS Document 383 Filed 10/23/20 Page 1of5
Case 7:13-cr-00880-CS Document 360-1 Filed 01/28/20 Page iof5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
PRELIMINARY ORDER OF

- Vv. - FORFETTURE/
: MONEY JUDGMENT

MIGUEL MARGOLLA,
13 Cr. 880 (CS)

Defendant.

WHEREAS, on or about July 29, 2014, MIGUEL MARGOLLA (the
“defendant”}, among others, was charged in one count of a two-
count Superseding Indictment, Sl 13 Cr. 880 (CS) (the
“Indictment”), with violating the narcotics law of the United
States, in violation of Title 21, United States Code, Section 846
(Count One);

WHEREAS, the Indictment included a forfeiture allegation
as to Count One, seeking forfeiture to the United States, pursuant
to Title 21, United States Code, Section 853 of any and all
property constituting or derived from any proceeds that the
defendant obtained directly or indirectly as a result of the
offense charged in Count One of the Indictment and any and all
property used or intended to be used in any manner or part to
commit or to facilitate the commission of the offense charged in
Count One of the Indictment, including but not limited to a sum in

United States currency representing the amount of proceeds

 
Case 7:13-cr-00880-CS Document 383 Filed 10/23/20 Page 2 of 5
Case 7:13-cr-00880-CS Document 360-1 Filed 01/28/20 Page 2 of 5

obtained as a result of the commission of the offense charged in
Count One of the Indictment;

WHEREAS, on or about January 28, 2015, the defendant
pled guilty to Count One of the Indictment, pursuant to a plea
agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Indictment
and agreed to forfeit to the United States, pursuant to Title 21,
United States Code, Section 853, a sum of money representing the
amount of proceeds the defendant obtained directly or indirectly
as a result of the commission of the offense charged in Count One
of the Indictment;

WHEREAS, the Government asserts, pursuant to Title 18,
United States Code, Section 98l{(a)(1)(C) that $5,000 in United
States currency represents the proceeds traceable to the offense
charged in Count One of the Indictment that the defendant
personally obtained;

WHEREAS, the Government seeks a money judgment in the
amount of $5,000 in United States currency, representing the amount
of proceeds traceable to the commission of the offense charged in
Count One of the Indictment that the defendant personally obtained;
and

WHEREAS, the Court finds that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

 
Case 7:13-cr-00880-CS Document 383 Filed 10/23/20 Page 3 of 5
Case 7:13-cr-00880-CS Document 360-1 Filed 01/28/20 Page 3of5

offense charged in Count One of the Indictment that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1. As a result of the offense charged in Count One of
the Indictment, to which the defendant pled guilty, a money
judgment in the amount of $5,000 in United States currency {the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the
defendant personally obtained, shall be entered against the
defendant.

2, Pursuant to Rule 32.2(b) (4} of the Federal Rules of
Criminal Procedure, this Preliminary Order of Forfeiture/Money
Judgment is final as to the defendant, MIGUEL MARGOLLA, and shall
be deemed part of the sentence of the defendant, and shall be
included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney's Office,
Southern District of New York, Attn: Money Laundering and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

 
Case 7:13-cr-00880-CS Document 383 Filed 10/23/20 Page 4 of 5
Case 7:13-cr-00880-CS Document 360-1 Filed 01/28/20 Page 4of5

New York, New York 10007 and shall indicate the defendant's name
and case number.

4. The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6, Pursuant to Rule 32.2({b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Preliminary Order of Forfeiture/Money Judgment, and to amend it as
necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure.

g. The Clerk of the Court shall forward three
certified copies of this Preliminary Order of Forfeiture/Money

Judgment to Assistant United States Attorney Alexander J. Wilson,

 
Case 7:13-cr-00880-CS Document 383 Filed 10/23/20 Page 5of5
Case 7:13-cr-00880-CS Document 360-1 Filed 01/28/20 Page5of5

Co-Chief of the Money Laundering and Transnational Criminal
Enterprises Unit, United States Attorney’s Office, One St.

Andrew's Plaza, New York, New York 10007.

SO ORDERED:
(Wher kod |e [2a

HONORABLE CMTHY SEIBEL DATE
UNITED STATES DISTRICT JUDGE
